Mr. Justice Barnard,
of the Supreme Court of the District, who sat with the Court in the place of Mr. Justice McComas, delivered the opinion of the Court:
The single question presented by the record is this: Was the service upon the solicitor sufficient to require the defendant in the cross bill to appear and answer the same ?
It seems to be conceded that it is allowable for the equity court to direct that a subpoena to answer a cross bill be served upon the solicitors of record for the original complaint in cases where the cross bill is defensive in its nature; but it is claimed by the appellant that such practice must be limited to cases where the cross bills are wholly of that character; and, if offensive or affirmative in character, that service must be made upon the defendant thereto in person.
*567The appellant claims that the motion to allow service to be made on the solicitors is erroneous in this, that it asks for service to be made “upon solicitors for said defendant in this case,” when there is no appearance of the defendant to the cross bill, and as such defendant it had no solicitors.
We think it is a sufficient answer to this objection to say that tbe order of the equity court expressly directed the said graphophone company to be served by serving the subpoena upon its solicitors, by name, or either of them; and the record shows that they were the solicitors for the said company, not only in the said equity cause, where the said company was the complainant, but in the said suit at law, where it was the sole defendant.
The claim that the cross bill is not defensive, but contains new matter which ought to be brought in by an independent bill, and for that reason that the service should be set aside as unwarranted, requires us to consider the character of the controversy and see whether the cross bill is such as is in any respect allowable under the rules of equity pleading and practice.
If it is a good cross bill, properly framed, and in any substantial part defensive, then we think the service on the solicitor of the original complaint, the sole defendant thereto, would be sufficient to require an appearance and answer.
The declaration in the suit at law is for a money judgment, based on the alleged written contract of June 12, 1899. The original bill in equity recites the same contract, and charges that, by reason of alleged false representations and the position held by him as director of said company at the time, the said action of the defendant in bringing said suit is unconscionable and contrary to equity; and that the questions in dispute can only be properly reviewed, and the rights of the parties adjudged, in a court of equity.
The amended bill contains many other averments of alleged equitable defenses to the suit at law, and repeats, in substance, the above charges, and prays for a decree enjoining the said action at law, and rescinding the said contract, and requiring *568the defendant to pay to it the sum of $12,000, which the company avers it paid out on account of the alleged dealings, and by reason of the misrepresentations of the defendant.
The complainant in the cross bill refers to the said contract of June 12, 1899, and the alleged dealings under and by virtue thereof, and restates the claims made in the declaration in the suit at law, and prays for an accounting, for a decree establishing said contract as valid, and enjoining the company from assailing it, or, if the said contract is void or voidable for any reason, that the company may be required to pay what may be ascertained to be due him in the premises.
If the complainant in the cross bill shall maintain the claims made therein by proof, it seems to us that they must operate to defeat the claims made in the bill, and that therefore they are defensive in character; that they may prevent the complainant obtaining the $12,000 claimed by it, in any view the court shall take as to the voidability of the said contract; but if the court shall decide to establish the validity of the said contract it must necessarily follow that the complainant’s prayer for its rescission will have to be denied.
A cross bill is a proper mode of defense to a suit seeking to set aside a contract, when the defendant seeks to have the complainant’s contentions denied, and a decree for affirmative relief establishing the validity of the contract. 2 Dan. Ch. Pl. & Pr. 4th ed. p. 1550; Carnochan v. Christie, 11 Wheat. 446, 6 L. ed. 516; Chicago, M. & St. P. R. Co. v. Third Nat. Bank, 134 U. S. 216, 33 L. ed. 900, 10 Sup. Ct. Rep. 550. In the latter case (p. 288, L. ed. p. 904, Sup. Ct. Rep. p. 553) Mr. Justice Brewer, in delivering the opinion of the court, uses this language: “Where, in a court of equity, an apparent legal burden on property is challenged, the court has jurisdiction of a cross bill to enforce by its own procedure such burden. The court which denies legal remedies may enforce equitable remedies for the same debt; and an application for the latter is not foreign to a bill for the former.”
Being of the opinion that the cross bill is a proper one,—so far, at least, as relates to the question before us,—and without *569considering any further points presented in argument, we are constrained to hold that there is no error in this record as to the said service of process, and that the order appealed from should be affirmed, with costs; and it is so ordered.